PER CURIAM.
 Appeal from denial of a second motion under 28 U.S.C. § 2255 to vacate a sentence of eight years’ imprisonment on a plea of guilty to violation of the narcotic laws, 21 U.S.C. §§ 173, 174, as a second offender. Petitioner’s claims of invalid search, illegal seizure of evidence and lack of proof are disposed of by his guilty plea. The information was properly filed. He was represented by counsel throughout the criminal proceedings. His attack on the sentence as a second offender is without substance. His claim that the court clerk was illegally practicing law in reading the information to him is nonsense. All petitioner’s contentions were fully considered by Judge Kaufman and adequately discussed in his memorandum opinion dated February 3, 1956, D.C., 138 F.Supp. 72. We find no merit in the appeal.
Affirmed.